Citation Nr: 0938217	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from June 
1978 to November 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

As support for his claim, the Veteran testified at a hearing 
at the RO in August 2007 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

In February 2008, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In June 2009, the AMC issued 
a supplemental statement of the case (SSOC) continuing to 
deny the claim and returned the file to the Board for further 
appellate review.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Only substantial, not 
exact, compliance is required however.  Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Nevertheless, failure of 
the Board to ensure substantial compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision.  Id.  Although, regrettably, it 
will result in additional delay in adjudicating this appeal, 
a remand is required to ensure compliance with the Board's 
prior February 2008 remand directives insofar as providing a 
more adequate and thorough VA examination and opinion.  
The remand will again be via the AMC.




REMAND

The Board previously remanded this claim in February 2008, 
but since the AMC failed to substantially comply with the 
directive pertaining to a VA examination and opinion, the 
claim must be remanded again.  See Stegall, 11 Vet. App. 268.

In the February 2008 remand, in relevant part, the Board 
requested that the Veteran be scheduled for a VA compensation 
examination to ascertain the nature and etiology of his HIV.  
He was provided this examination in May 2009.  Of great 
concern, though, the February 2008 remand specifically 
included instruction for the AMC to have the designated 
examiner review the claims file for the pertinent medical and 
other history in offering an opinion on etiology.  But, 
unfortunately, the AMC did not comply with this aspect of the 
remand.  See Stegall, 11 Vet. App. 268.  

Specifically, although the May 2009 VA examiner initially 
stated that the claims file was reviewed, a subsequent 
statement in the examination report reveals that service 
treatment records (STRs) were not reviewed or considered in 
forming an opinion on etiology.  Thus, the examiner failed to 
consider all of the Veteran's pertinent medical and other 
history.

Significantly, the May 2009 VA examiner stated that the 
etiology of the Veteran's HIV could not be resolved without 
resort to mere speculation, due to the conflicting 
possibilities of reported in-service sexual activities 
against post-service sexual and drug activities.  While an 
absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  VA adjudicators 
should instead consider the words used in their proper 
context.  A doctor's opinion phrased in terms tantamount to 
"may be" related to the Veteran's military service is an 
insufficient basis for an award because this is for all 
intents and purposes just like saying the condition in 
question just as well "may or may not be" related.  Obert 
v. Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. West, 13 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

However, the basis of the examiner's conclusion is unclear 
since the Veteran's STRs were not reviewed or considered.  
The examiner also failed to consider the May 2008 VA treating 
physician's positive, although equivocal, opinion that the 
Veteran "could have acquired the infection while in the 
military."  The Board acknowledges that there is a line of 
precedent cases discussing the lesser probative value of 
opinions that are equivocal, which essentially state that it 
is "possible" the Veteran's current disability "may be" 
related to an injury he sustained during his military 
service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 
Vet. App. 420, 424 (1998).  

Thus, the AMC failed to comply with the Board's February 2008 
remand directive.  Therefore, further medical comment must be 
obtained concerning the determinative issue of causation.  
See Stegall, 11 Vet. App. at 270.

Moreover, the Veteran's recent VA treatment records are not 
associated with the claims file.  It does not appear the RO 
or AMC attempted to obtain any of his outstanding VA 
treatment records, dated since February 2004.  But the 
May 2009 VA examination report indicates the existence of 
recent VA treatment records.  The Veteran also submitted a 
May 2008 statement by a Houston VA Medical Center (VAMC) 
physician who he identifies as his primary doctor at the VA, 
which also raises the likelihood of recent, pertinent VA 
treatment records.

So, at minimum, VA needs to obtain all of the Veteran's 
relevant treatment records from the Houston VAMC, including 
those dated since February 2004.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive, if not actual, 
notice of this evidence because it is generated within VA's 
healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§  3.159(c)(2), (c)(3).  On remand, the AMC must 
attempt to obtain these additional records and, if they do 
not exist, must make an express declaration confirming that 
further attempts to obtain them would be futile.  The Veteran 
should also be apprised of the latter situation, 
if it arises.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Ask the Veteran to assist in the search 
for his VA treatment records by specifying 
dates, locations, and providers of pertinent 
treatments at VA facilities.  After allowing 
an appropriate time for response, contact the 
Houston VAMC to obtain all of his relevant 
treatment records, especially any outstanding 
records not already associated with the claims 
file dated since February 2004.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

2.	Obtain further medical comment concerning 
the cause of the Veteran's HIV, preferably 
from a specialist in infectious disease.  An 
opinion is needed as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the Veteran contracted HIV 
during his military service from June 1978 to 
November 1982 - including due to sexual 
activity.  Have the designated examiner review 
the claims file for the pertinent medical and 
other history.  [Note:  this apparently was 
not done during the May 2009 VA examination, 
following the Board's prior remand.]  
Inform the designated examiner that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, whether 
favorable or unfavorable, and is encouraged to 
try and come to some conclusion concerning the 
etiology of the Veteran's HIV.  If, instead, 
the examiner cannot provide this requested 
opinion without resorting to speculation, then 
he or she should expressly indicate this.

*It is left to the RO's/AMC's discretion of 
whether another examination is needed or, 
instead, just an opinion without 
reexamination.

If it is determined that another examination 
is needed, advise the Veteran that failure to 
report for the examination, without good 
cause, may have adverse consequences on his 
claim.

3.	Then readjudicate the claim in light of 
any additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him an SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


